Non-Employee Director
RESTRICTED STOCK AGREEMENT
PURSUANT TO THE
CROSS COUNTRY HEALTHCARE, INC.
2020 OMNIBUS INCENTIVE PLAN


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”), made as of the _____ day of
___________, 20__, by and between Cross Country Healthcare, Inc. (the “Company”)
and ______________________ (the “Participant”).


W I T N E S S E T H:


WHEREAS, the Company has adopted the Cross Country Healthcare, Inc. 2020 Omnibus
Incentive Plan (the “Plan”), which is administered by a committee (the
“Committee”) appointed by the Company’s Board of Directors (the “Board”); and


WHEREAS, pursuant to Section 8.1 of the Plan, the Board may grant to
Non-Employee Directors shares of its common stock, par value $0.0001 per share
(“Common Stock”); and


WHEREAS, such shares of Common Shares granted to the Participant hereunder are
to be subject to restrictions prior to the vesting thereof.


NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.Grant of Shares. Subject to the restrictions, terms and conditions of this
Agreement, the Company granted to the Participant on the Grant Date [__________]
shares of duly authorized, validly issued, fully paid and non-assessable Common
Shares (the “Shares”). To the extent required by law, the Participant shall pay
the Company the par value ($0.0001) for each Share awarded to the Participant
simultaneously with the execution of this Agreement. The Shares are subject to
certain transfer restrictions and possible risk of forfeiture pursuant to the
terms of this Agreement. While such restrictions are in effect, the Shares
subject to such restrictions shall be referred to herein as “Restricted Stock.”
2.Restrictions on Transfer. The Participant shall not sell, assign, transfer,
pledge, exchange, encumber, hypothecate or otherwise dispose of the Restricted
Stock, except as set forth in the Plan or this Agreement. Any attempted sale,
assignment, transfer, pledge, exchange, encumbrance, hypothecation or other
disposition of the Restricted Stock in violation of the Plan or this Agreement
shall be void and of no effect and the Company shall have the right to disregard
the same on its books and records and to issue “stop transfer” instructions to
its transfer agent.
3.Restricted Stock.



--------------------------------------------------------------------------------



1.Retention of Certificates. Promptly after the date of this Agreement, the
Company shall issue stock certificates representing the Restricted Stock unless
it elects to recognize such ownership through book entry or another similar
method pursuant to Section 8 herein. The stock certificates shall be registered
in the Participant’s name and shall bear any legend required under the Plan or
Section 4(a) of this Agreement. Unless held in book entry form, such stock
certificates shall be held in custody by the Company (or its designated agent)
until the restrictions thereon shall have lapsed. Upon the Company’s request,
the Participant shall deliver to the Company a duly signed stock power, endorsed
in blank, relating to the Restricted Stock. If the Participant receives a stock
dividend or extraordinary cash dividend on the Restricted Stock or the shares of
Restricted Stock are split or the Participant receives any other shares,
securities, moneys or property representing a dividend on the Restricted Stock
(other than regular cash dividends on and after the date of this Agreement) or
representing a distribution or return of capital upon or in respect of the
Restricted Stock or any part thereof, or resulting from a split-up,
reclassification or other like changes of the Restricted Stock, or otherwise
received in exchange therefor, and any warrants, rights or options issued to the
Participant in respect of the Restricted Stock (collectively “RS Property”), the
Participant will also immediately deposit with and deliver to the Company any of
such RS Property, including any certificates representing shares duly endorsed
in blank or accompanied by stock powers duly executed in blank, and such RS
Property shall be subject to the same restrictions, including that of this
Section 3(a), as the Restricted Stock with regard to which they are issued and
shall herein be encompassed within the term “Restricted Stock.”
2.Rights with Regard to Restricted Stock. The Participant will have all rights
of a stockholder with respect to the Restricted Stock, including the right to
vote the Restricted Stock, to receive and retain any dividends payable to
holders of Common Stock of record on and after the transfer of the Restricted
Stock (although such dividends shall be treated, to the extent required by
applicable law, as additional compensation for tax purposes if paid on
Restricted Stock and stock dividends will be subject to the restrictions
provided in Section 3(a)), and to exercise all other rights, powers and
privileges of a holder of Common Stock with respect to the Restricted Stock set
forth in the Plan, with the exceptions that: (i) the Participant will not be
entitled to delivery of the stock certificate or certificates representing the
Restricted Stock until the Restriction Period shall have expired; (ii) the
Company (or its designated agent) will retain custody of the stock certificate
or certificates representing the Restricted Stock and the other RS Property
during the Restriction Period; (iii) no RS Property shall bear interest or be
segregated in separate accounts during the Restriction Period; and (iv) the
Participant may not sell, assign, transfer, pledge, exchange, encumber,
hypothecate or otherwise dispose of the Restricted Stock during the Restriction
Period.
3.Vesting. The Restricted Stock shall become vested and cease to be Restricted
Stock, and accordingly, the restrictions contained in Sections 2, 3(a) and 3(b)
will no longer apply (but the Shares will remain subject to Section 5 of this
Agreement) pursuant to the following schedule, which shall be cumulative;
provided that the Participant has not had a Termination any time prior to the
applicable vesting date:

Vesting DateShares Vesting[Date][Number of shares]

        2



--------------------------------------------------------------------------------



There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
as determined by the Committee in its sole discretion.


When any Shares of Restricted Stock become vested, the Company shall promptly
issue and deliver, unless the Company is using book entry or another similar
method pursuant to Section 8 herein, to the Participant a new stock certificate
registered in the name of the Participant for such Shares without the legend set
forth in Section 4(a) hereof and deliver to the Participant any related other RS
Property, subject to applicable withholding.


4.Detrimental Activity. The provisions in the Plan regarding Detrimental
Activity shall not apply to the Restricted Stock.
5.Termination; Forfeiture. The Participant shall forfeit, without compensation,
any Award under the Plan and any Common Shares (other than vested Shares), and
RS Property, upon the Participant’s Termination, an Acquisition Event, of if
Participant engages in Detrimental Activity, all as determined by the Committee,
in its sole discretion.


6.Taxes. The Participant will be solely responsible for all applicable foreign,
federal, state, provincial and local taxes with respect to the Restricted Stock;
provided, however, that at any time the Company is required to withhold any such
taxes, the Participant will pay, or make arrangements to pay, in a manner
satisfactory to the Company, an amount equal to the amount of all applicable
federal, state and local or foreign taxes that the Company is required to
withhold at any time. In the absence of such arrangements, the Company or one of
its Affiliates will have the right to withhold such taxes from any amounts
payable to the Participant, including, but not limited to, the right to withhold
Shares otherwise deliverable to the Participant hereunder. In addition, any
statutorily required withholding obligation may be satisfied, as determined in
the Committee’s sole discretion, in whole or in part, at the Participant’s
election, in the form and manner prescribed by the Committee, by delivery of
Common Shares to the Company (including Shares issuable under this Agreement)
equal to the statutorily required withholding obligation.
7.Section 83(b). If the Participant properly elects (as permitted by Section
83(b) of the Code) within thirty (30) days after the Grant Date to include in
gross income for federal income tax purposes in the year of issuance the fair
market value of all or a portion of such Restricted Stock, the Participant shall
be solely responsible for any foreign, federal, state, provincial or local taxes
the Participant incurs in connection with such election. The Participant
acknowledges that it is the Participant’s sole responsibility, and not the
Company’s, to file timely and properly the election under Section 83(b) of the
Code and any corresponding provisions of state tax laws if the Participant
elects to utilize such election.
8.Delivery Delay. The delivery of any certificate representing the Shares or
other RS Property may be postponed by the Company for such period as may be
required for it to comply with any applicable foreign, federal or state
securities law, or any national securities exchange listing requirements and the
Company is not obligated to issue or deliver any securities
        3



--------------------------------------------------------------------------------



if, in the opinion of counsel for the Company, the issuance of such Shares shall
constitute a violation by the Participant or the Company of any provisions of
any applicable foreign, federal or state law or of any regulations of any
governmental authority or any national securities exchange.
4.Legend. All certificates representing the Restricted Stock shall have endorsed
thereon the following legends:
1.“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Cross Country Healthcare,
Inc. (the “Company”) 2020 Omnibus Incentive Plan (the “Plan”) and an agreement
entered into between the registered owner and the Company dated as of
______________. Copies of such Plan and agreement are on file at the principal
office of the Company.”
2.Any legend required to be placed thereon by applicable blue sky laws of any
state.
Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Stock prior to the vesting dates
set forth above.


5.Securities Representations. The Shares are being issued to the Participant and
this Agreement is being made by the Company in reliance upon the following
express representations and warranties of the Participant.
The Participant acknowledges, represents and warrants that:


1.The Participant has been advised that the Participant may be an “affiliate”
within the meaning of Rule 144 under the Securities Act of 1933, as amended (the
“Act”) currently or at the time the Participant desires to sell the Shares
following the vesting of the Restricted Stock, and in this connection the
Company is relying in part on the Participant’s representations set forth in
this section.
2.If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the Shares must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Shares
and the Company is under no obligation to register the Shares (or to file a
“re-offer prospectus”).
3.If the Participant is deemed an affiliate within the meaning of Rule 144 of
the Act, the Participant understands that the exemption from registration under
Rule 144 will not be available unless (i) a public trading market then exists
for the Common Stock, (ii) adequate information concerning the Company is then
available to the public, and (iii) other terms and conditions of Rule 144 or any
exemption therefrom are complied with; and that any sale of the Shares may be
made only in limited amounts in accordance with such terms and conditions.
        4



--------------------------------------------------------------------------------



6.No Obligation to Continue Service. This Agreement is not an agreement of
employment or services. This Agreement does not guarantee that the Company or
its Affiliates will retain, or continue to retain the Participant as a director
or in any other capacity during the entire, or any portion of the, term of this
Agreement, including but not limited to any period during which the Restricted
Stock are outstanding, nor does it modify in any respect the Company or its
Affiliate’s right to terminate or modify the Participant’s service or
compensation.
7.Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Stock, Shares and property provided for herein, and the Participant
hereby ratifies and confirms all that the Company, as said attorney-in-fact,
shall do by virtue hereof. Nevertheless, the Participant shall, if so requested
by the Company, execute and deliver to the Company all such instruments as may,
in the judgment of the Company, be advisable for the purpose.
8.Uncertificated Shares. Notwithstanding anything else herein, to the extent
permitted under applicable foreign, federal or state law, the Company may, issue
the Restricted Stock in the form of uncertificated shares. Such uncertificated
shares of Restricted Stock shall be credited to a book entry account maintained
by the Company (or its designee) on behalf of the Participant. If thereafter
certificates are issued with respect to the uncertificated shares of Restricted
Stock, such issuance and delivery of certificates shall be in accordance with
the applicable terms of this Agreement.
9.Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. By signing and
returning this Agreement, the Participant acknowledges having received and read
a copy of the Plan and agrees to comply with it, this Agreement and all
applicable laws and regulations. Capitalized terms in this Agreement that are
not otherwise defined shall have the same meaning as set forth in the Plan. If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan, the Plan shall control, and this
Agreement shall be deemed to be modified accordingly. This Agreement and the
Plan contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes any prior agreements between the Company
and the Participant with respect to the subject matter hereof.
10.Notices. Any notice or communication given hereunder (each a “Notice”) shall
be in writing and shall be sent by personal delivery, by courier or by United
States mail (registered or certified mail, postage prepaid and return receipt
requested), to the appropriate party at the address set forth below:
        5



--------------------------------------------------------------------------------





If to the Company, to: 
Cross Country Healthcare, Inc.
6551 Park of Commerce Blvd.
Boca Raton, Florida 33487
Attention: General Counsel
If to the Participant, to the address for the Participant on file with the
Company;
or such other address or to the attention of such other person as a party shall
have specified by prior Notice to the other party. Each Notice will be deemed
given and effective upon actual receipt (or refusal of receipt).
11.Acceptance. As required by Section 8.2(b) of the Plan, the Participant shall
forfeit the Restricted Stock if the Participant does not execute this Agreement
within a period of 60 days from the Grant Date (or such other period as the
Board shall provide). In the event that the Restricted Stock is not accepted
within such time period, this Agreement will be null and void ab initio and this
award of Restricted Stock will not be valid.
12.Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by, and construed in
accordance with, the domestic laws of the State of Delaware, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware.
13.Consent to Jurisdiction. In the event of any dispute, controversy or claim
between the Company or any Affiliate and the Participant in any way concerning,
arising out of or relating to the Plan or this Agreement (a “Dispute”),
including without limitation any Dispute concerning, arising out of or relating
to the interpretation, application or enforcement of the Plan or this Agreement,
the parties hereby (a) agree and consent to the personal jurisdiction of the
courts of the State of Florida located in Palm Beach County and/or the Federal
courts of the United States of America located in the Florida Southern District
(collectively, the “Agreed Venue”) for resolution of any such Dispute, (b) agree
that those courts in the Agreed Venue, and only those courts, shall have
exclusive jurisdiction to determine any Dispute, including any appeal, and (c)
agree that any cause of action arising out of this Agreement shall be deemed to
have arisen from a transaction of business in the State of Florida. The parties
also hereby irrevocably (i) submit to the jurisdiction of any competent court in
the Agreed Venue (and of the appropriate appellate courts therefrom), (ii) to
the fullest extent permitted by law, waive any and all defenses the parties may
have on the grounds of lack of jurisdiction of any such court and any other
objection that such parties may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court (including without
limitation any defense that any such suit, action or proceeding brought in any
such court has been brought in an inconvenient forum), and (iii) consent to
service of process in any such suit, action or proceeding, anywhere in the
world, whether within or without the jurisdiction of any such court, in any
manner provided by applicable law. Without limiting the foregoing, each party
agrees
        6



--------------------------------------------------------------------------------



that service of process on such party pursuant to a Notice as provided in
Section 11 shall be deemed effective service of process on such party. Any
action for enforcement or recognition of any judgment obtained in connection
with a Dispute may enforced in any competent court in the Agreed Venue or in any
other court of competent jurisdiction.
14.Amendment. The Board may, subject to the terms of the Plan, at any time and
from time to time amend, in whole or in part, any or all of the provisions of
this Agreement and may also suspend or terminate this Agreement subject to the
terms of the Plan. Except as otherwise provided in the Plan, no modification or
waiver of any of the provisions of this Agreement will be effective unless in
writing by the party against whom it is sought to be enforced.
15.Counterparts. This Agreement may be executed (including by facsimile
transmission) with counterpart signature pages or in separate counterparts each
of which shall be an original and all of which taken together shall constitute
one and the same agreement.
16.Miscellaneous.
1.By signing and returning this Agreement, the Participant agrees to comply with
this Agreement and all applicable laws and regulations.
1.This Agreement contains the entire understanding of the parties with respect
to the subject matter hereof and supersedes any prior agreements between the
Company and the Participant with respect to the subject matter hereof.
2.This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors and
assigns. Notwithstanding the foregoing, the Participant hereby acknowledges and
agrees that the Company may assign this Agreement to any successor to all or
substantially all of the business and/or assets of the Company. As used in this
Agreement, “Company” shall mean the Company and any successor to its business
and/or assets.
3.The failure of any party hereto at any time to require performance by another
party of any provision of this Agreement shall not affect the right of such
party to require performance of that provision, and any waiver by any party of
any breach of any provision of this Agreement shall not be construed as a waiver
of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.
4.If any provision of this Agreement shall be held invalid or unenforceable,
such invalidity or unenforceability shall not affect any other provisions
hereof, and this Agreement shall be construed and enforced as if such provisions
had not been included.
5.The section headings used in this Agreement are included solely for
convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.
        7



--------------------------------------------------------------------------------



6.Although the Company makes no guarantee with respect to the tax treatment of
the Restricted Stock, the award of Restricted Stock pursuant to this Agreement
is intended to be exempt from Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. With respect to any
dividends and other RS Property, however, this Agreement is intended to comply
with, or to be exempt from, the applicable requirements of Section 409A of the
Code and shall be limited, construed and interpreted in accordance with such
intent. In no event whatsoever shall the Company or any of its affiliates be
liable for any additional tax, interest or penalties that may be imposed on the
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.


CROSS COUNTRY HEALTHCARE, INC.



image01.jpg [image01.jpg]
By: _____________________________
William J. Burns, EVP and CFO


        8

